Citation Nr: 1701205	
Decision Date: 01/17/17    Archive Date: 01/27/17

DOCKET NO.  13-09 363	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUE

Entitlement to service connection for a right eye disability, to include keratoconus.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. Hendricks, Associate Counsel


INTRODUCTION

The Veteran had active service from August 1970 to August 1974. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2013 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota.

In connection with this appeal, the Veteran testified at a videoconference hearing before the undersigned Acting Veterans Law Judge in October 2014 and accepted that hearing in lieu of an in-person hearing before a member of the Board.  A transcript of that hearing has been associated with the claims file.

This case was last before the Board in October 2015, when the above noted issue was reopened and remanded for additional development and clarification.  This case has been returned to the Board for further appellate review at this time.  


REMAND

In the October 2015 remand, the Board directed that the Veteran be afforded a VA examination to determine the nature and etiology of any currently present right eye disability, to include keratoconus.  Specifically, the Board requested that based on the examination results and a review of the record, the examiner should identify any and all diagnoses of the right eye, and make a determination as to whether each identified right eye disability is a disease, a defect, or the result of an injury.  Additionally, the Board requested that the examiner provide an opinion regarding whether the Veteran's right eye disability clearly and unmistakably existed prior to his active service, and whether it clearly and unmistakably was not aggravated by active service. 

A review of the record shows that the Veteran was afforded the directed examination in December 2015.  At that time, the VA examiner opined that the Veteran's right eye keratoconus was not due to, or aggravated by, his active service.  In this regard, the examiner noted that the Veteran's report that rubbing his eyes due to jet fuel irritation caused his keratoconus was not supported by the corneal curvature findings in service and by the fact that only one eye became affected despite the fact that he reported rubbing both.  

The examiner did not address whether the Veteran's right eye disability was a disease, defect, or the result of injury.  Further, the examiner did not provide an opinion as to whether the Veteran's right eye disability clearly and unmistakably existed prior to his active service, and if so, whether it was clearly and unmistakably not aggravated by active service.  

Therefore, the Board finds that the development conducted does not comply with the October 2015 remand.  Compliance with a remand is not discretionary, and failure to comply with the terms of a remand necessitates remand for corrective action.  Stegall v. West, 11 Vet. App. 268 (1998).  Accordingly, the Board finds that the Veteran's claims file should be returned to the VA Medical Center for an addendum opinion regarding the nature and etiology of any currently present right eye disability.  

Additionally, current treatment records should be identified and obtained before a decision is made in this case.

Accordingly, the case is REMANDED for the following action:

1.  Undertake appropriate development to identify and obtain any outstanding, pertinent medical records.

2.  Then, the claims file should be returned to the examiner who performed the December 2015 VA examination for a complete review of the claims file and an addendum opinion.  Based on a review of the record, to specifically include a copy of the December 2015 VA eye examination, the examiner should provide the following findings and opinions:

	The examiner should identify any and all diagnoses of the right eye and make a determination as to whether each identified right eye disability is a disease, a defect, or the result of an injury.

In determining whether a condition is a defect, as opposed to a disease or injury, the examiner should consider that the term "disease" is broadly defined as any deviation from or interruption of the normal structure or function of any part, organ, or system of the body that is manifested by a characteristic set of symptoms and signs, and whose etiology pathology, and prognosis may be known or unknown.  On the other hand, the term "defect" is defined as a structural or inherent abnormality or condition that is more or less stationary in nature.

Once all diagnoses have been identified and characterized as a disease, defect, or the result of an injury, the examiner should provide the following opinions:

(a) Did the Veteran have a right eye disability (a disease or a disability resulting from injury ONLY, not defect) that clearly and unmistakably existed prior to his active service?  If so, was any pre-existing right eye disability (a disease or a disability resulting from injury ONLY) clearly and unmistakably NOT aggravated during active service?

The Veteran's lay testimony alone is NOT sufficient to determine that he had a right eye disability that clearly and unmistakably existed prior to his active service.

(b) For any disability determined to be a defect, is it at least as likely as not (50 percent or better probability) that the Veteran developed superimposed right eye pathology as a result of his active service?

(c) With regard to any diagnosed right eye disability not found to clearly and unmistakably exist prior to the Veteran's active service, the examiner should provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that the disability is related to active service, to include whether it had its onset during active service.

In forming the opinions, the examiner must address all relevant medical evidence and the Veteran's lay statements, to specifically include any statements regarding continuity of symptomatology since onset or since separation from active service.

The rationale for all opinions expressed must be provided.

If the December 2015 VA examiner is not available, the claims file should be forwarded to another examiner with sufficient expertise to provide the requested medical findings, opinions, and supporting rationale.  Another VA eye examination should only be performed if deemed necessary by the examiner providing the requested medical findings, opinions, and supporting rationale.

3.  Confirm that any VA medical opinions provided comport with this remand and undertake any other development found to be warranted. 

4.  Then, readjudicate the claim on appeal.  If the benefit sought on appeal is not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case and provided an appropriate opportunity to respond.  Thereafter, if indicated, the case should be returned to the Board for further appellate action. 

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Kristin Haddock
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

